— Determination unanimously confirmed and petition dismissed. Memorandum: Contrary to petitioner’s contention, the determination was supported by substantial evidence. The transcript of information given by the confidential informants and submitted to us for review in camera substantiates the charges and the record shows that the Hearing Officer assessed the reliability of the *1027information provided by the confidential informants and that he had an objective basis for his decision (see, Matter of Carter v Kelly, 159 AD2d 1006, 1008). Petitioner failed to raise the other issues addressed in his brief either at the hearing or upon administrative appeal and, thus, has failed to preserve them for review. (Article 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Grow, J.) Present — Den-man, P. J., Doerr, Boomer, Pine and Balio, JJ.